                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:18-CV-595-DCK

 INTERNATIONAL ASSOCIATION OF                         )
 SHEET METAL, AIR, RAIL AND                           )
 TRANSPORTATION WORKERS,                              )
                                                      )
                  Plaintiff,                          )
                                                      )
     v.                                               )       ORDER
                                                      )
 TRANSIT MANAGEMENT OF                                )
 CHARLOTTE, INC.,                                     )
                                                      )
                  Defendant.                          )
                                                      )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of this case.

          The Court notes that the undersigned entered an “Order” (Document No. 22) on November

19, 2019 directing the parties to proceed with arbitration. Since then, no filings have been made

in this action.

          IT IS, THEREFORE, ORDERED that the parties shall file a Status Report, jointly if

possible, on or before March 13, 2020 and every ninety (90) days thereafter.

          SO ORDERED.



                                          Signed: March 3, 2020
